Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the elements as described in the specification.  None of the features in the disclosure are “labelled” in the drawing for both Fig. 1 and Fig. 2. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muthaiah (20110080302).
Regarding claims 1 and 13-14, Muthaiah discloses an apparatus (Fig. 2) and method (method is provided for efficiently processing messages, Abstract) for use in a vehicle for receiving and processing first data (especially good for parked position since atmospheric pressure sensor is best in a static condition while V2V messaging is best for moving condition), said data taking into consideration errors in a position determination for the vehicle on account of atmospheric effects, and wherein the first data are produced by at least one satellite, wherein the at least one satellite is designed to send the first data to the vehicle, comprising:
a first communication interface, wherein the first communication interface is designed to receive the first data from the at least one satellite (wireless radio/GPS radio in Fig. 2)(the wireless radio may also function as a GPS receiver, paragraph 0017),
a controller (processing unit 20 in Fig. 2), which is designed to be connectable to the first communication interface in order to receive first data from the first communication interface for processing, and

Regarding claims 2, 5-6, Muthaiah discloses wherein the error correction model is in the form of an atmosphere model (GPS in cooperation with other technologies/atmospheric pressure sensor such as embedded navigation can be used in tandem to determine the altitude within permissible error limits, paragraph 0029).
Regarding claims 7-8, Muthaiah discloses wherein the controller is connectable to a battery apparatus and wherein the battery apparatus comprises a storage battery and/or a capacitor and/or a vehicle battery (a vehicle controller is inherently connected to a vehicle battery).
Regarding claim 9-10, Muthaiah discloses comprising a memory apparatus that is designed to be connectable to the controller and the memory apparatus comprises a RAM module and/or a flash memory and/or an EEPROM module (a processing unit within the receiver for processing the incoming messages received by the receiver of a host vehicle;  and a protocol stack for executing a protocol for processing the received messages, the protocol stack including the security layer for authenticating a digital signature of the received message;  a filter for selectively processing a number of messages being staged for authentication in a security layer of the protocol stack, claim 13)(the processing of claim 13 implies a memory and RAM used in order to save compare/discard whether a message is authentic).

Regarding claims 12, 17, Muthaiah discloses wherein the controller is further designed to improve the created error correction model while the vehicle is moving in order to achieve optimized position determination for the vehicle  (optimized position is achieved with V2V communication).
	Regarding claim 15, Muthaiah discloses wherein the controller is further designed to improve the created error correction model while the vehicle is moving in order to achieve optimised position determination for the vehicle (the correction model is optimized for both parked position and moving condition since two different apparatus are used, see also the rejection of claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiah (20110080302).
Regarding claims 3 and 16, Muthaiah does not specifically disclose use of a switch/switchable between operating mode and standby mode based on vehicle’s condition of being static or moving. However, Muthaiah teaches both V2V system in exchanging message and atmospheric pressure sensor to determine position. It is known in the art, V2V system are used to determine vehicle position and relative distance among vehicles. It would have been obvious to switch the processing of position based on different techniques in different situation to achieve the best result.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov